Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of June 17, 2021 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 17, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The abstract of the disclosure is objected to because the application file contains two different abstracts without a clear instruction as to which is the correct abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains references to specific claim numbers (see Paragraph 1). Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the specification may be inaccurate. Furthermore, the claims draw support from the specification; the specification does not draw support from the claims. Appropriate correction is required to remove the claim numbers referenced in the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdern et al. (USPN 10668506, having an effectively filed date of April 24, 2018).
Regarding Claim(s) 1, Erden et al. teaches a cross-conveyor sorter, comprising: a clearing apparatus (9) for removing misplaced items (6), wherein the cross-conveyor sorter has a plurality of carriages [Col. 4:9, "carriage"] which are connected to one another on an endless conveying track (1a), the carriages are provided with a cross-conveyor device (load carrying element 4), which is oriented transversely to the transportation direction [Col. 4:12, "transverse direction"] and on which the items can be transported and unloaded at predetermined unloading locations ("unloading position"), and wherein the clearing apparatus is a blow-off device (air nozzle 9) which is arranged on a first side alongside the conveying track.
Regarding Claim(s) 2, the misplaced item is deposited on a carriage component (intermediate element 5) of the carriage and the blow-off device has at least one stationary air outlet opening ("nozzle") located on or above a vertical level of the carriage component (Figure 3 shows the nozzle above the carriage component).
Regarding Claim(s) 3, the cross-conveyor sorter is a cross-belt sorter [Col 4:11, "crossbelts"] and the carriage component of which is a cover apron which spans a distance  between adjacent carriages (the intermediate element appears to be an apron spanning the gap between carriage, see Figure 3).
Regarding Claim(s) 4, Erden et al. discloses a tilt-tray sorter [Col. 1:30-35].
Regarding Claim(s) 5, Erden et al. discloses a plate [Col. 1:35].
Regarding Claim(s) 6, the at least one air outlet opening is arranged in such a manner that air discharged therefrom flows over the carriage component. The nozzle is above the carriage component; therefore, air would flow over the carriage component.
Regarding Claim(s) 7, Figure 5 shows a plurality of air outlet openings (9a), and at least some of the openings would be arranged one behind the other in the transport direction.
Regarding Claim(s) 8, the plurality of air outlet openings are activated simultaneously [Col. 5:39-40, implied by "impulse of air is applied to the article through the individual air nozzles"].
Regarding Claim(s) 13, Erden et al. teaches a second blow-off device [Col. 7:33-37, implied by "several removal devices"] is arranged next to the conveying track on a second side oppositely to the first side (the first side being the inside and the second side being the outside of the conveyor [Col. 4":35-40, "opposite arrangement of the removal device at an outside of the conveyor"].
Regarding Claim(s) 14, the blow-off device(s) is/are connected to a blower or to a compressor (compressed air supply 13).
Regarding Claim(s) 17, Erden et al. teaches a method for removing items (6) that have been misplaced on a cross-conveyor sorter, wherein the cross-conveyor sorter has a plurality of carriages [Col. 4:9, "carriage"] connected to one another on an endless conveying track (1a), wherein the carriages are provided with a cross-conveyor device (load carrying element 4) oriented transversely to the transportation direction [Col. 4:12, "transverse direction"] and wherein items are transported on the cross-conveyor device and unloaded at predetermined unloading locations ("unloading position"), wherein the misplaced items are blown off by means of a blow-off device (nozzle 9).
Regarding Claim(s) 20, the blow-off device has a plurality of air outlet openings (9a) arranged one behind the other in the transport direction (as discussed above), wherein the air outlet opening is selectively activated, in front of which the misplaced item is located to be blown off. The outlet openings are activated to blow off an item. 

Allowable Subject Matter
Claims 9-12, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4369873 is the US equivalent of EP 0029614.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653